 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   LAMAR JORDAN,                                    No. 1:20-cv-00467-NONE-EPG (PC)
12                      Plaintiff,                    ORDER ADOPTING FINDINGS AND
                                                      RECOMMENDATIONS
13           v.
                                                      ORDER DISMISSING STATE LAW CLAIMS
14   O. NORRIS, et al.,
                                                      (Doc. Nos. 37, 38)
15                      Defendants.
16

17           Lamar Jordan (“plaintiff”) is a state prisoner proceeding pro se and in forma pauperis in

18   this civil rights action. The matter was referred to a United States magistrate judge pursuant to 28

19   U.S.C. § 636(b)(1)(B) and Local Rule 302.

20           This case is proceeding “on Plaintiff’s claims against defendants Napoles and

21   Anunciacion for deliberate indifference to serious medical needs in violation of the Eighth

22   Amendment and his claims against defendants Napoles, Norris, Anunciacion, and the State of

23   California for medical negligence.” (Doc. No. 12 at 2.)

24           On March 31, 2021, plaintiff filed a notice to dismiss his state law claims (Doc. No. 37),

25   which the assigned magistrate judge construed as a motion. On April 1, 2021, the assigned

26   magistrate judge entered findings and recommendations, recommending that:

27   /////

28   /////

                                                      1
 1          1. Plaintiff’s motion to dismiss his state law claims be granted;
            2. Plaintiff’s claims against defendants Napoles, Norris, Anunciacion, and State of
 2          California for medical negligence be dismissed with prejudice for failure to state a
            claim; and
 3
            3. The Clerk of Court be directed to reflect the dismissal of defendants Norris and
 4          [the] State of California on the Court’s docket.

 5   (Doc. No. 38 at 2.)

 6          The parties were provided an opportunity to file objections to the findings and

 7   recommendations. The deadline to file objections has passed, and neither party has filed

 8   objections or otherwise responded to the findings and recommendations.

 9          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304, this

10   court has conducted a de novo review of this case. Having carefully reviewed the entire file, the

11   court finds the findings and recommendations to be supported by the record and proper analysis.

12          Accordingly,

13          1.      The findings and recommendations issued on April 1, 2021, (Doc. No. 38), are

14                  adopted in full;

15          2.      Plaintiff’s motion to dismiss his state law claims is granted;

16          3.      Plaintiff’s claims against defendants Napoles, Norris, Anunciacion, and the State

17                  of California for medical negligence are dismissed with prejudice for failure to

18                  state a claim;

19          4.      The Clerk of Court is directed to reflect the dismissal of defendants Norris and the

20                  State of California on the court’s docket; and

21          5.      This case continues to proceed on plaintiff’s claims against defendants Napoles

22                  and Anunciacion for deliberate indifference to serious medical needs in violation

23                  of the Eighth Amendment.

24
     IT IS SO ORDERED.
25

26      Dated:     May 8, 2021
                                                          UNITED STATES DISTRICT JUDGE
27

28

                                                      2
